Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The presently claimed method must provide neuroprotection to a glaucoma patient and have an active, positive method step of monitoring the patient for preservation of neuronal function after administration of the CGRP antagonist. The method step of monitoring the patient for preservation of neuronal function after administration of the CGRP antagonist does not encompass a metal step (e.g. reviewing a patient’s chart, etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alajuuma et al., 2002, Effect of Simultaneous CGRP and PGF2 on the Outflow Facility in the Rabbit Eye, Ophthalmic Research, 34(5): 309-313. 
Alajuuma, 2004, Calcitonin Gene-Related Peptide: Characterization of Binding Sites and Structure-Activity Relationships in the Eye and Effects on Intraocular Pressure, Acta Universitatis Tamperensis, 59 pages.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658